Case 18-07472-JJG-13   Doc 46   Filed 12/28/18   EOD 12/28/18 15:24:14   Pg 1 of 3



                 THE UNITED STATES BANKRUPTCY COURT
                    SOUTHERN DISTRICT OF INDIANA
                        INDIANAPOLIS DIVISION

In RE:                              )
                                    )
Darius Lamont Otis and              )      Cause No. 18-07472-JJG-13
Marketa Jeaneen Otis,               )
                                    )
Debtors.                            )
    AMENDED EMERGENCY MOTION FOR SANCTIONS AND RETURN OF 2008
                           CADILLAC CTS

     Now comes, the debtors, by and through counsel, stating the

following:


  1. That Darius Otis filed for Chapter 13 bankruptcy relief on

     September 27, 2018 in the above captioned case.

  2. That on June 29, 2018 Darius Otis purchased a 2008 Cadillac

     CTS from Scott’s Auto Enterprise.

  3. The debt was listed in Schedule D of the bankruptcy

     petition.

  4. That the 2008 Cadillac CTS was part of the bankruptcy

     estate pursuant to 11 U.S.C 541.

  5. That on several occasions Scott’s Auto Enterprise was told

     by the debtors that they had filed bankruptcy.

  6. The amended Chapter 13 plan proposes paying the entire

     claim of Scott’s Auto Enterprise through the plan at 6%.

  7. That on December 26, 2018 Scott’s Auto Enterprise

     repossessed the debtor’s 2008 Cadillac CTS in violation of

     the automatic stay provisions of 11 U.S.C 362(a).
Case 18-07472-JJG-13    Doc 46    Filed 12/28/18   EOD 12/28/18 15:24:14   Pg 2 of 3



  8. That attorney for the debtor called Scott’s Auto Enterprise

     on the afternoon of December 26, 2018 and asked if they had

     an attorney.      He was told they did.          He left them his phone

     number but no call from an attorney for Scott’s Auto

     Enterprise has been received by debtor’s counsel.                 Two

     calls to Scott’s Auto Enterprise on December 27, 2018 went

     unanswered.       A call on December 28, 2018 was answered but

     someone claiming to be the manager said that only the owner

     can contact the owner’s lawyer and the owner is out of town

     and unavailable.

  9. The debtor has suffered damages and continues to suffers

     damages because Scott’s Auto Enterprise repossession of his

     2008 Cadillac CTS.          The debtor relies on the car for

     transportation to work and daily life.

WHEREFORE, the debtors request an order for the return of the

2008 Cadillac CTS, the appearance of the highest ranking officer

of Scott’s Auto Enterprise to appear in Court and show why

Scott’s Auto Enterprise should be held in contempt for the

willful violation of the Automatic Stay, to award damages for

their behavior, and to award attorney fees to debtor’s attorney

for bring this motion and to any other relief consistent with

justice.



                             /s/ Thomas Rothe
Case 18-07472-JJG-13   Doc 46   Filed 12/28/18   EOD 12/28/18 15:24:14   Pg 3 of 3



               Thomas Rothe, attorney for the debtors
                         713 E. 54th Street
                       Indianapolis, IN 46220
                           (317) 726-0900
                         Fax (317) 726-0324
                      athomasrothe@indy.rr.com


                      CERTIFICATE OF SERVICE
I, Thomas Rothe, certify that the attached pleading was served
on the following parties either by the ECF system or first class
US Mail with prepaid postage and return address showing on
December 28, 2018:

U.S. Trustee by ECF system

John Hauber, chapter 13 trustee by ECF system

Scott’s Auto Enterprise
3101 Shelby Street
Indianapolis, IN 46227


                          /s/ Thomas Rothe
               Thomas Rothe, attorney for the debtors
                         713 E. 54th Street
                       Indianapolis, IN 46220
                           (317) 726-0900
                         Fax (317) 726-0324
                      athomasrothe@indy.rr.com
